BILL OF COSTS
 TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                                 No. 14-14-00627-CV

                                    Della Goines

                                         v.

     SRMOF 2009-I Trust, by Wells Fargo Bank, National Association Not In Its
    Individual or Banking Capacity But Soley as Certificate Trustee of The Trust

          (No. 1046038 IN CO CIVIL CT AT LAW NO 4 OF HARRIS COUNTY)


   TYPE OF FEE        CHARGES        PAID/DUE           STATUS            PAID BY
   RPT RECORD          $214.50       09/17/2014        NOT PAID             ANT
     FILING            $175.00       08/05/2014        NOT PAID             ANT
STATEWIDE EFILING       $20.00       08/05/2014        NOT PAID             ANT



  The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                    are $409.50.


  Court costs in this cause shall be paid as per the Judgment issued by this Court.

        I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
 APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
 is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
 FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
 above numbered and styled cause, as the same appears of record in this office.

                                              IN TESTIMONY WHEREOF, witness
                                              my hand and the Seal of the COURT
                                              OF APPEALS for the Fourteenth District
                                              of Texas, March 6, 2015.